UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K Current Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 24, 2012 GENIUS BRANDS INTERNATIONAL, INC. (Name of registrant as specified in its charter) Nevada (State or other jurisdiction of Incorporation or organization) 5820 Oberlin Drive, Suite 203 (Address of principal executive offices) 000-54389 (Commission File Number) 20-4118216 (I.R.S. Employer Identification Number) (Zip Code) Registrant’s telephone number, including area code: (858) 450-2900 PACIFIC ENTERTAINMENT CORPORATION (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On January 24, 2012, Genius Brands International, Inc. (the “Company”), posted a letter on its website to its shareholders, which is also being mailed to its shareholders, providing shareholders with an update as to events occurring with the Company.A copy of the letter is attached hereto as Exhibit 99.1. Also, on January 24, 2012, the Company issued a press release regarding the foregoing. A copy of the press release is attached hereto as Exhibit 99.2. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Letter to Shareholders Press Release issued January 24, 2012 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GENIUS BRANDS INTERNATIONAL, INC. Date: January 30, 2012 By: /s/Klaus Moeller Name: Klaus Moeller Title: Chief Executive Officer 3
